Citation Nr: 0514250	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for mycosis fungoides, non-Hodgkin's lymphoma, and T-
cell lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971, and was awarded the Purple Heart Medal for injuries 
sustained in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in February 2005.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, panic attacks, some sleep impairment, and mild 
memory loss.  

3.  The veteran works approximately 50 hours a week in a 
managerial position for a data technical corporation and 
misses two to three days of work each month due to illness.  

4.  The veteran's disability due to mycosis fungoides, non-
Hodgkin's lymphoma, and T-cell lymphoma covers less than one 
percent of the veteran's body surface, does not cause 
constant itching or exfoliation, and does not require 
systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.102, 
4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for mycosis fungoides, non-Hodgkin's lymphoma, and T-
cell lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002); 
4.118, Diagnostic Code 7806 (effective since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected PTSD and his disability due to mycosis fungoides, 
non-Hodgkin's lymphoma, and T-cell lymphoma (skin condition).  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions 
issued in August 2001, April 2003, and November 2004; a 
statement of the case (SOC) issued in November 2002; 
supplemental statements of the case (SSOCs) issued in April 
2003, March 2004, and November 2004; as well as letters by 
the RO dated in July 2001, April 2003, and March 2004.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letter by the RO notified the veteran of the division of 
responsibility between himself and VA in obtaining evidence 
needed to substantiate his claims.  The Board notes that the 
letters dated in April 2003 and March 2004 were not provided 
prior to the initial RO adjudication of his claims, as 
required Pelegrini, supra.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case is harmless error, as the content of the notice fully 
complies with the requirements of 38 U.S.C.  § 5103(a) and 38 
C.F.R.  § 3.159(b).  In other words, the essential fairness 
of the adjudication process has not been affected by the 
error as to the timing of the RO's notification letter.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  The veteran has been afforded 
several VA examinations to determine the nature and severity 
of his service-connected PTSD and skin condition.  These 
examinations are adequate for rating purposes.

In addition, the Board notes that there does not appear to be 
any outstanding medical records that are relevant to this 
appeal, as the RO obtained all relevant medical records 
identified by the veteran and his representative.  At his 
hearing, the veteran indicated that he had received treatment 
for his skin condition from a private physician but was 
unable to recall the physician's name and address.  The 
undersigned acting Veterans Law Judge notified the veteran 
that the record would be held open in order to provide the 
opportunity to obtain these records.  However, no additional 
information from the veteran has been provided.  The Court 
has held that the duty to assist is not a one-way street.  If 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). In light of the veteran's failure to provide the 
necessary information, the Board finds that VA has satisfied 
its responsibilities to assist the veteran in connection with 
the current claims.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 



II.  PTSD

The record shows that the veteran engaged in combat while 
stationed in Vietnam and was subsequently diagnosed with 
PTSD.  In an August 2001 rating decision, the RO granted 
service connection and assigned a 10 percent evaluation for 
PTSD, effective March 2001.  This appeal ensued after the 
veteran disagreed with the 10 percent evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (When a claim 
arises from a claimant's disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence).  

In April 2003, the RO granted an increased evaluation to 30 
percent for PTSD, effective March 2001.  Therefore, the issue 
on appeal is entitlement to an initial evaluation in excess 
of 30 percent for PTSD.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

A 50 percent rating is assigned where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

B.  Factual Background

The facts of this case show that the veteran received 
outpatient treatment by VA for both PTSD and depression.  
Treatment records dated from 2000 to 2001 show that the 
veteran's symptoms included depression, anxiety, decreased 
energy, and loss of libido.  However, he continued to deny 
both suicidal and homicidal ideation.  The veteran reported 
that he was a workaholic and had little interest in nonwork-
related activities.  In October 2000, the veteran was 
assigned a Global Assessment Functioning (GAF) score of 61.  
It was noted that the veteran's symptoms had improved over 
the years and that he was relatively stable.  A March 2001 
report noted some improvement in his energy level after being 
started on Nefazodone.  A May 2001 report listed a GAF score 
of 52.  

At a VA psychiatric examination in July 2001, the veteran 
reported that he was married and had two adult children and 
several grandchildren.  He described his marriage as average.  
He reported sexual problems due to antidepressant medication.  
He said he worked in business management for a technical data 
corporation and described himself as a workaholic who was 
very punctual and hardworking.  He admitted that he was a 
heavy drinker until three to four years prior when he cut 
down.  

On mental status examination, the veteran was described as 
neatly dressed and very polite.  He conducted himself in a 
very calm and pleasant manner and acted modest in discussing 
his complaints.  His contact with reality was good.  He 
appeared intelligent with good cognitive functioning.  He was 
able to recall three objects after several minutes of 
diversified conversation.  He understood symbolic meanings.  
The examiner noted that the veteran's primary complaint 
involved headaches.  (The Board notes that service connection 
has been established for post-traumatic headaches due to 
residuals of a cerebral concussion, but that this issue in 
not on appeal before the Board.)  The examiner's diagnostic 
impression included mild to moderate PTSD as well as anxiety 
and major depression.  The examiner estimated the veteran's 
GAF score to be between 75 and 80.  

The veteran underwent an additional VA psychiatric 
examination in March 2003 to determine the nature and 
severity of his PTSD.  During the interview, the veteran 
reported that he was in charge of a technical data 
corporation and worked 10 hours a day five days a week.  He 
explained that he would sleep all weekend except for eating 
and going to church.  He indicated that he no longer enjoyed 
hobbies such as deer hunting.  He said, "I sleep okay with 
pills" but reported a lot of night sweats.  He admitted that 
he would occasionally loose his temper in which he would yell 
and holler, but added that this behavior had lessened with 
medication.  He denied fighting.  He also denied suicidal 
ideation but reported depression and occasional crying 
spells.  

A mental status examination revealed that the veteran was 
neat and casually dressed.  He spoke normally, although his 
affect seemed blunted.  He appeared to have a sense of humor, 
although he would quickly resume his blunt expression.  His 
mood was moderately depressed.  He showed no signs of 
psychosis, delusions, hallucinations, or organicity.  His 
intellect was above average and his memory was good.  He was 
able to recall the governor of Texas and the last three 
presidents.  He also could recite his social security number 
forward and the last six digits backwards.  He handled 
proverbs well.  He was able to recall three out of three 
items.  Both his insight and judgment were good.  The 
examiner concluded with a diagnosis of PTSD, chronic, and 
major depression.  A GAF score of 65 was assigned. 

In a March 2003 letter, the veteran's treating social worker 
at the Vet Center provided a summary of his psychiatric 
treatment.  The social worker indicated that the veteran 
began weekly treatment at the Vet Center in March 2001 for 
issues involving PTSD symptoms, stress related issues, 
relationship issues, quality of life issues, and migraine 
headaches.  The veteran's symptoms included intrusive 
thoughts and severe nightmares, although the social worker 
indicated that the veteran's dream content had become vague 
as a result of medication.  The veteran's wife reported that 
he was still physically reactive in his sleep.  It was noted 
that the veteran was often lethargic and slept most of the 
weekend.  He explained that the veteran was withdrawing from 
friends, church, and recreational activities.  The social 
worker concluded that the combination of migraines, 
depression, and PTSD left the veteran with little energy, 
except for work where he spent most of his life energy.  He 
also stated that the escalation of the veteran's PTSD 
symptoms was making it increasingly difficulty for him to 
stay focused at work.  He assigned the veteran a current GAF 
score of 51. 

In a January 2004 letter, the social worker explained that 
the veteran had had several panic attacks which had left him 
in a disoriented stated.  During one such attack, the veteran 
was driving in a rented car in Atlanta and had to pull his 
car over because he was hyperventilating and could not figure 
out where he was or how to get to where he was going.  After 
the veteran called the Vet Center from his cell phone, it 
took approximately 30 to 40 minutes for him to calm down and 
regain control.  As a result, the veteran had become fearful 
of future attacks.  The social worker commented that "[The 
veteran] was getting worse as he becomes more aware of his 
Vietnam (VN) experience."  The social work explained that 
the veteran had become more depressed and was isolating more 
frequently.  The veteran was also questioning his role at 
work and had fantasies about running off and becoming a ranch 
hand where he could be in complete control.  The social 
worker related that these issues disturbed the veteran's 
wife, who felt the brunt of this PTSD symptom.

VA outpatient treatment records dated from 2003 to 2004 show 
that the veteran's PTSD remained relatively stable.  In April 
2003, the veteran was upset over a poor job review because of 
issues involving his interpersonal skills.  When seen in July 
2003, the veteran reported anxiety, stress, and decreased 
energy.  In October 2003, however, he said he felt as though 
he had been doing better than he had been in a long time.  
His said he was sleeping better and felt less stressed at 
work.  He also described his mood as "pretty stable."  In 
January 2004, the veteran reported that his mood was "fairly 
stable" on Wellbutrin.  He denied depression but continued 
to experience anxiety.  In April 2004, he reported 
restlessness, a poor libido, moderate anxiety, intrusive 
thoughts, and nightmares two to three times a week.  These 
reports also show that the veteran denied suicidal ideation 
as well as aggressive behavior.  

At a September 2004 VA psychiatric examination, the veteran 
reported low energy and a decreased libido as a result of 
medication he was taking for PTSD and headaches.  He said he 
continued to have nightmares and night sweats but that he 
slept a lot.  He reported an increased startle response from 
loud noises and disturbing smells.  He complained that his 
memory was getting worse.  He said there were periods when 
his symptoms would be in remission for up to three to four 
days.  He indicated that he was still employed at the same 
company and that he missed about two to three days a month 
due to illness.  He said he got along well with people at 
work but that his marriage was not going well because of 
chronic fatigue and a loss of libido.  He said he attended 
church and occasionally enjoyed hunting and fishing.  He 
denied suicidal and homicidal ideation.  

A mental status examination revealed that the veteran was 
neatly dressed.  He answered questions in a manner that was 
logical, relevant and coherent.  His speech had a normal rate 
and volume.  No loose thought associations, tangentially, or 
circumstantiality were present.  He also denied grandiose or 
paranoid delusions but described obsessive thoughts about his 
Vietnam experience.  He reported panic attacks, one of which 
last approximately three hours in which he felt disoriented 
and helpless.  His mood was euthymic and his affect was 
flexible and appropriate.  He said he could sleep with 
medication but had difficulty sleeping without medication and 
would become irritable with people.  He was oriented to 
person and place, but missed the date by two days.  Memory 
testing revealed that he could recall seven items forward, 
which was in the normal range, but only three backwards, 
which was in the defective range.  He was able to recall only 
one out of three words after five minutes without prompting, 
but could recall all three words after five minutes with 
prompting.  He could recall the President and Vice President 
but could not recall the governor of Texas.  He could do 
serial subtractions of 7 from 100 accurately.  The examiner 
concluded that the veteran appeared to have moderate PTSD.  
He also assigned a GAF score of 65. 

At his February 2005 hearing, the veteran testified that his 
PTSD symptoms included depression, decreased energy, sleep 
problems due to nightmares, some memory loss, and decreased 
concentration.  He denied both suicidal and homicidal 
ideation, but admitted to having suicidal thoughts because of 
his headaches.  He also reported feeling agitated at work and 
said he would occasionally overreact and loose his temper.  
He said he maintained a good relationship with his wife and 
two children, but that he had few close friends.  He said he 
enjoyed hunting and going out to dinner on occasion.

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 30 percent 
for PTSD since the initial grant of service connection.  In 
evaluating the veteran's PTSD, the Board notes that the 
veteran also suffers from depression, for which service 
connection has not been established.  Since no medical 
professional has clearly separated the effects of the 
veteran's service-connected PTSD from his nonservice-
connected depression, the Board will attribute all of his 
symptoms to his service-connected PTSD.  See Mittleider, 
supra.

The veteran's primary symptoms involve depression, anxiety, 
occasional nightmares, panic attacks, and decreased energy.  
However, the evidence does not show that the veteran's PTSD 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood, as 
required for the next higher evaluation of 50 percent.

The most compelling evidence in support of the veteran's 
claim includes the two reports from the veteran's treating 
social worker in which he indicated that the veteran's PTSD 
symptoms had worsened.  The social worker explained that the 
veteran was suffering from social isolation, decreased 
energy, and increased depression.  He also indicated that the 
veteran suffered from panic attacks, one of which immobilized 
the veteran for over 30 minutes.  However, no evidence 
suggests that the veteran's panic attacks occur more than 
once a week.  The social worker also assigned a GAF score of 
51, the lowest score assigned since the veteran filed his 
claim, which reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46-47 (1994).

However, the remainder of the evidence shows that the 
veteran's PTSD does not significantly impair his social and 
occupational functioning.  The Board places significant 
probative value on the fact that the veteran works in a 
managerial position in business management for a technical 
data corporation.  He described himself as a "workaholic" 
who is punctual, and said he gets along well with people at 
work.  These findings clearly indicate a high level of social 
and occupational functioning.  The fact that the veteran 
works approximately 50 hours a week is also inconsistent with 
one who suffers from disturbances of motivation and mood.

In addition, mental status examinations revealed no 
significant cognitive impairments or problems with reality 
testing.  The veteran had no short or long-term memory loss 
when examined in July 2001 and March 2003.  When tested in 
September 2004, the veteran could recall seven items forward, 
which was in the normal range, but only three backwards, 
which was in the defective range.  He was able to recall only 
one out of three words after five minutes without prompting, 
but could recall all three words after five minutes with 
prompting.  He could recall the President and Vice President 
but could not recall the governor of Texas.  He could also do 
serial subtractions of 7 from 100 accurately.  Although these 
findings show some impairment in short-term memory, no 
significant memory impairment has been shown which would 
warrant a 50 percent evaluation. 

Moreover, mental status examinations did not reflect that the 
veteran's PTSD was manifested by circumstantial, 
circumlocutory or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking.  The veteran reported marriage 
problems related to his overall lack of energy and decreased 
libido; nevertheless, he indicated that he got along well 
with people at work and would attend church on occasion.  In 
light of these findings, the veteran has significant 
difficulty in establishing and maintaining effective work and 
social relationships.  

VA examiners assigned the veteran's GAF scores ranging from 
65 to 80, which is not consistent with an evaluation in 
excess of 30 percent.  A score between 61 and 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupation, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A score between 71 
and 80 indicates that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46-47 (1994).  Thus, GAF scores assigned by two 
VA examiners, indicating only mild symptoms, support the 
finding that an evaluation in excess of 30 percent is not 
warranted.

The Board thus concludes that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's PTSD.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  Hence, the appeal must be denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  In this case, the evidence does not show, nor 
has the veteran alleged, that his service-connected PTSD has 
markedly interfered with his ability to work.  The record 
shows that the veteran works approximately 50 hours a week 
and misses two to three days a month due to illness.  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R.  § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Mycosis Fungoides, Non-
Hodgkin's Lymphoma, and T-Cell 
Lymphoma

The record shows that the veteran was diagnosed with mycosis 
fungoides, non-Hodgkin's lymphoma, and T-cell lymphoma after 
his separation from active duty.  He also served in the 
Republic of Vietnam during the Vietnam era.  Since non-
Hodgkin's lymphoma is listed as a presumptive disease for 
veteran's exposed to herbicides, the RO issued an August 2001 
rating decision in which it granted service connection and 
assigned a noncompensable (zero percent) evaluation for 
mycosis fungoides, non-Hodgkin's lymphoma, and T-cell 
lymphoma, effective March 2001.  This appeal ensued after the 
veteran disagreed with the noncompensable evaluation.  See 
Fenderson, supra.  

In November 2004, the RO granted an increased evaluation to 
10 percent for this condition, effective March 2001.  
Therefore, the issue on appeal is entitlement to an initial 
evaluation in excess of 10 percent for mycosis fungoides, 
non-Hodgkin's lymphoma, and T-cell lymphoma.  See AB, supra.

A.  Legal Criteria

The veteran's disability due to mycosis fungoides, non-
Hodgkin's lymphoma, and T-cell lymphoma was evaluated by 
analogy to eczema.  38 C.F.R. § 4.20, 4.27.  At the time the 
veteran filed his claim, eczema was rated at the 
noncompensable level with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; 10 percent evaluation was assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
assigned for eczema with constant exfoliation or itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
evaluation was assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The veteran 
was notified of this regulatory change in a rating decision 
and a supplemental statement of the case issued in November 
2004.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased evaluation for the veteran's 
skin condition is warranted.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

Under the revised criteria, DC 7806 provides a 10 percent 
evaluation if at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R.     § 4.118, DC 7806 (2004).

The next higher rating of 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  

The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

B.  Factual Background

The veteran presented to a VA Medical Center in March 2000 
for complaints of a rash on his mid back and left upper 
extremity since Vietnam.  He was later seen at the 
dermatology clinic in August 2000 for excision of a lesion on 
his back.  The diagnosis was mycosis fungoides cutaneous (T-
cell lymphoma).  The veteran was treated with Nitrogen 
Mustard, which was discontinued after he developed a severe 
reaction.  

In March 2001, the veteran presented for phototherapy 
treatment.  The treatment resolved the mycosis fungoides 
lesions; however, he developed a new erythematosus rash on 
his back within a month after starting light treatments.  
Biopsies of these new annular erythematosus plaques revealed 
superficial and deep dermatitis with mucin, which was 
consistent with cutaneous lupus verses light reaction.  The 
veteran was then started on topical Targretin and Plaquenile.  
No further photosensitive eruptions developed.  Both 
antinuclear antibody (ANA) and extractable nuclear antigen 
(ENA) testing were negative. 

The veteran under went a VA dermatological examination in 
July 2001 to evaluate the nature and severity of his skin 
condition.  A report from that examination indicates that the 
examiner reviewed the claims file.  Based on that review, the 
examiner noted that the veteran was on the following 
medications:  Terbinafine hydrochloride (1% cream), 
Cephalexin, Triamcinolone acetonide (0.1% ointment), 
Ergotamine; Caffeine, Fluoxetine, Nefazodone, Methoxasalen, 
Fluocinonide (0.05% ointment), Hydroxyzine HCL, and 
Bexarotene.  

The examiner noted that most of the veteran's lesions were 
located above the waist, mostly on the back and chest and 
occasionally on the arms.  These lesions caused occasional 
itching.  A punch biopsy performed in August 2000 revealed 
mycosis fungoides, which was identified as a superficial type 
of non-Hodgkin's lymphoma.  The examiner indicated that this 
condition was mostly present on the outer layers of the skin 
rather than systemically.  A physical examination of the skin 
revealed no lymph nodes in either the axilla or in the neck.  
However, a few were observed in the left groin area, which 
were neither tender nor inflamed.  Indeed, the veteran was 
not even aware of them.  The examiner concluded that the 
veteran's skin condition was "not really disabling", 
although his treatment often took a great deal of time and 
had caused several major reactions.  The diagnostic 
impression included status mycosis fungoides, non-Hodgkin's 
lymphoma, and T-cell lymphoma, all of which had been 
indolent, continuous, and a minor matter until August 2000 
when a biopsy confirmed these diagnoses. 

When seen at the VA dermatology clinic in September 2002, an 
ill-defined erythematosus plaque measuring 2 by 2.5 cm was 
observed on the veteran's left upper shoulder.  A macular 
erhythema measuring 5 by 7 cm from a previous lesion was also 
observed.  In December 2002, it was noted that he was doing 
much better but had developed a new plaque on his left upper 
anterior shoulder which had not responded to Bexarotene jell.  
When see in February 2003, a lesion was still present on his 
left shoulder and was described as an ill-defined 
erythematous scaling patch measuring 8 cm.  The veteran later 
developed a lesion on his anterior right shoulder, although 
most of the previously described lesions have healed. 

The veteran's skin condition was evaluated again by VA in 
March 2003 in light of the revised rating criteria.  The 
examiner reviewed the claims file and indicated that the 
veteran's lesions would come and go from time to time on 
various parts of his body.  His current treatment included 
Plaquenil once a day with topical ointment of Bexarotene 
cream, Clobetasol propionate (a steroid medication), 
Aquaphor, and sunscreen.  The examiner noted that the veteran 
had only topical and no systemic problems from this 
condition.

A physical examination revealed no acute lesions in any of 
the exposed areas.  The examiner also noted that less than 1 
percent of the body was involved at the time of the 
examination.  No significant disfigurements were shown, 
although two small scars measuring 1/2 by 1/2 cm and 2 by 2 cm 
were seen on the posterior upper back from the previous 
biopsies.  The scars were nontender and asymptomatic.  The 
only acute lesion at that time was a 2 by 2 cm erythematosus 
scaling plaque on the anterior surface of the right shoulder 
just medial to the acromioclavicular joint.  

The diagnoses was (1) mycosis fungoides (cutaneous T-cell 
lymphoma) first diagnosed in January 2001 with recurring 
lesions treated on various occasions, with one acute lesion 
on the right anterior shoulder area; and (2) history of 
light-induced cutaneous lupus secondary to phototherapy.  The 
examiner commented that he did not find where the veteran was 
been diagnosed as having non-Hodgkin's lymphoma but rather 
had been diagnosed with mycosis fungosities which is 
cutaneous T-cell lymphoma and light-induced cutaneous lupus.  
The examiner also added that lesions of mycosis fungosities 
may last for months to years, and that-cell lymphoma was a 
malignancy of the T-cells.  He also indicated that there did 
not appear to by any systemic manifestation of this disease, 
although these conditions can occur later in the course of 
the disease.  The cutaneous lupus condition apparently 
responded well to Plaquenil therapy.  Photos of the veteran's 
upper back were included, which showed the lesions discussed 
by the examiner. 

At his hearing, the veteran testified that he received VA 
treatment for his skin condition every two to three months.  
He explained that the lesions would appear on his neck, 
chest, back, and forearms, and were extremely itchy.  He 
indicated that they ranged in size from the size of a penny 
to two inches in diameter.  He said he used Targrete cream 
whenever lesion would appear, which would usually disappear 
after two to three weeks of treatment.  He denied that this 
condition impaired his ability to work.

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
mycosis fungoides, non-Hodgkin's lymphoma, and T-cell 
lymphoma since the initial grant of service connection.  As 
noted above, a 30 percent rating under the former criteria 
requires evidence of constant exfoliation or itching, 
extensive lesions, or marked disfigurement.  First, constant 
itching or exfoliation has not been shown in this case.  
Although the veteran testified as this hearing that his skin 
condition caused constant itching, the clinical evidence does 
not support this assertion.  A VA examiner in July 2001 
stated that the veteran's lesions would occasionally itch and 
that his skin condition was "not really disabling."  A VA 
examiner in March 2003 also explained that this condition 
would come and go, which is inconsistent with a finding of 
constant itching or exfoliation.  

In addition, no evidence of record indicates that this 
condition is manifested by extensive lesions or marked 
disfigurement.  Of particular relevance, a VA examiner in 
March 2003 indicated that less than one percent of the body 
was involved and that the scars on the veteran's upper back 
from biopsies were nontender and asymptomatic.  Thus, an 
evaluation in excess of 10 percent is not warranted under the 
former criteria of DC 7806.

Under the revised criteria, a 30 percent evaluation is 
assigned if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected; or if the veteran 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806.  As noted, a VA examiner 
determined that less than one percent of the veteran's body 
was affected.  Moreover, no evidence indicates that the 
veteran is receiving continuous systemic therapy of this 
condition, which is consistent with the July 2001 VA 
examination report in which a VA examiner indicated that the 
veteran's skin condition affected the outer layers of the 
skin rather than systemically.  Thus, an evaluation in excess 
of 10 percent is not appropriate under the revised criteria 
of DC 7806.

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's mycosis fungoides, non-Hodgkin's 
lymphoma, and T-cell lymphoma.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, and the 
appeal is denied.


D.  Consideration of an Extraschedular Evaluation

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R.        § 3.321(b)(1) concerning an 
extraschedular evaluation.  However, the veteran denied that 
his skin condition affected his ability to work, and no 
evidence shows that the veteran has had any extensive periods 
of hospitalization.  Thus, further development in keeping 
with the procedural actions outlined in 38 C.F.R.                
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown and 
Shipwash, both supra.


ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.

An initial evaluation in excess of 10 percent for mycosis 
fungoides, non-Hodgkin's lymphoma, and T-cell lymphoma is 
denied.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


